Citation Nr: 1229534	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-48 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from April 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision issued by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the instant appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a June 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in August 2011.

In July 2012, subsequent to the issuance of the June 2012 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal. This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R.    § 20.1304 (2011). 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a veteran specifically requests service connection for PTSD but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim but rather should be construed as a claim for a psychiatric disorder generally.  Here, the Veteran has been diagnosed with PTSD and a mood disorder.  In light of the Clemons decision, the Board has characterized the appeal as fashioned above. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must again be remanded for additional development.

In August 2011, the Board remanded the instant matter to obtain the Veteran's correctional facility medical records and notify him of the requirements for establishing service connection for PTSD.  A VA examination was to be conducted to determine whether the Veteran's verified stressor was adequate to support a diagnosis of PTSD and whether his psychiatric symptoms were related to the claimed stressor.

The Veteran was provided with notice regarding the requirements for establishing service connection for PTSD in September 2011.  Although this letter generally instructed the Veteran to complete authorization forms to allow VA to obtain any private treatment records, it did not instruct him to complete such forms with regard to his correctional facility records.  The Veteran has reported being incarcerated for more than 99 months at a variety of state and local correctional facilities and that he received psychiatric care while incarcerated.

A September 2011 VA examiner determined that the Veteran did not suffer from PTSD, despite presenting with a few PTSD symptoms and that his symptoms were better explained by a mood disorder.  No opinion regarding the etiology of such a disability was offered.  Although the September 2011 VA examiner declined to diagnose the Veteran with PTSD, he has been diagnosed with the disability during the course of the appeal, including in March 2010 and July 2010.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  In addition, a July 2010 VA examiner opined that the Veteran's depression was less likely than not due to his service; however, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  An opinion regarding the etiology of the Veteran's diagnosed acquired psychiatric disorders, including PTSD and a mood disorder, is required.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's private treatment records from the correctional facilities in Arizona, California and Oklahoma, as identified by the Veteran in a July 2010 substantive appeal.  The Veteran is advised that he may be required to complete an appropriate authorization form to allow VA to obtain these records.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should obtain an addendum to the September 2011 VA examination, if possible, or afford the Veteran a new examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has had an acquired psychiatric disorder, including PTSD or a mood disorder, at any time since May 2008?  If so, please specify the diagnosis or diagnoses.

b)  For any diagnosed acquired psychiatric disorder (other than PTSD), is it at least as likely as not (50 percent or greater probability) that such a disability had its onset during the Veteran's period of active duty service from April 1979 to November 1983; or, was any such disorder caused by any incident or event that occurred during his period of service?  

c)  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders at any time since May 2008?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is casually linked to the claimed in-service stressor (i.e. trading weekend duty with another crewmember that was subsequently killed in a helicopter crash).  

d)  If psychosis is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., November 1984)?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



